STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated as of April 15, 2008 but effective as of the
Closing Date (defined herein) (this “Agreement”), by and among Cyberspace Vita,
Inc., a Nevada corporation (the “Company”), Henry C. Casden (the “Seller”) and
the entities listed on Exhibit A (the “Purchaser”). The Company, the Seller and
the Purchaser are individually referred to herein as a “Party” and collectively,
as the “Parties”.


BACKGROUND


The Seller is the owner of 4,000,000 shares of common stock of the Company (the
“Seller Shares”). The Seller desires to sell and the Purchaser desires to
purchase the Seller Shares which represent approximately 80.8% of the issued and
outstanding capital stock of the Company as of the date hereof calculated on a
fully-diluted basis pursuant to the terms hereof.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, the Seller and the Purchaser hereby
agree as follows:


1. Purchase and Sale.
 
The Seller shall sell, transfer, convey and deliver unto the Purchaser the
Seller Shares and the Purchaser shall acquire and purchase from the Seller, the
Seller Shares.


2. Purchase Price.
 
(a) General. The purchase price (the “Purchase Price”) for the Seller Shares, in
the aggregate, is Four Hundred Thousand Dollars ($400,000.00) payable as
specified in this Section 2 subject to the other terms and conditions of this
Agreement.
 
(b) Cash Deposit. At the end of the Due Diligence Period (defined in Section 7),
the Purchaser shall make a cash deposit into the trust account of Robert L. B.
Diener, Esq.(“Diener”), in the amount of Fifty Thousand Dollars ($50,000.00)
(the “Cash Deposit”) which shall be fully credited against the Purchase Price at
the Closing (as defined below). The Cash Deposit shall be wired to Seller by
Diener by Federal funds wire transfer on April, 15, 2008. If the Seller complies
with all terms set forth herein and the Closing does not occur solely due to the
failure of the Purchaser to perform its obligations hereunder, then the Cash
Deposit shall be retained by the Seller as liquidated damages and shall become
non-refundable.
 

--------------------------------------------------------------------------------


 
(c) Accounting Payment. At the end of the Due Diligence Period, the Purchaser
shall make a cash deposit into the trust account of Diener in the amount of
Twenty Two Thousand Three Hundred Thirty Eight Dollars and Fifty Cents
($22,338.50) (the “Accounting Payment”) which amount shall be fully credited
against the Purchase Price at the Closing. The Accounting Payment represents the
total aggregate amounts due for certain Liabilities (as defined under Section
2(e)) payable to De Joya Griffith & Company, LLC and Lynda Keeton CPA by the
Company. On or before, April 21, 2008, Diener shall cause the Accounting Payment
to be disbursed, by Federal funds wire transfers, to: De Joya Griffith &
Company, LLC ($8,021.00) and Lynda Keeton CPA ($14,317.50).
 
(d) Payment at Closing. At the Closing, the Purchaser shall, subject to Section
2(e), pay to the Seller the Purchase Price consisting of Three Hundred Twenty
Seven Thousand Six Hundred and Sixty-One Dollars and Fifty Cents ($327,661.50)
(the “Escrow Deposit”), the Cash Deposit and the Accounting Payment.
 
(e) Adjustment for Outstanding Liabilities. If the Company has any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for taxes
(“Liability(ies)”), as of the Closing, the portion of the Purchase Price payable
at the Closing shall be reduced on a dollar for dollar basis by the amount of
such Liability and the amounts payable by Purchaser hereunder shall be reduced
accordingly. For the purposes of this Agreement, Liabilities include shall the
Accounting Payment payable by the Company to De Joya Griffith & Company, LLC and
Lynda Keeton CPA.
 
3. The Closing.
 
(a) General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) on May 5, 2008 (the “Closing Date”).
 
(b) Delivery of Certificates and Escrow Deposit into Escrow. The Parties shall
deliver the following to Thelen Reid Brown Raysman & Steiner LLP (the “Law
Firm”) by April 30, 2008: (i) the Seller shall deliver certificates (the
“Certificate(s)”) evidencing all of the Seller Shares together with duly
executed, medallion-guaranteed Stock Powers with respect thereto; and (ii) the
Purchaser shall deposit by wire transfer the Escrow Deposit and the Broker
Payments (as defined in Section 8). The Law Firm shall hold the Certificate(s)
and the Escrow Deposit in escrow pursuant to the Escrow Agreement (the “Escrow
Agreement”) in the form of Exhibit B being entered into on the date hereof by
the Law Firm, the Seller and the Purchaser until the Closing at which time the
Law Firm shall deliver the Certificates to the Purchaser against delivery to the
Seller of the Escrow Deposit, less Liabilities, if any, that are due at Closing.
 
(c) Deliveries at the Closing. At the Closing: (i) the Seller shall deliver to
the Purchaser the various certificates, instruments, and documents referred to
in Section 11(a) below, (ii) the Purchaser shall deliver to the Seller the
various certificates, instruments, and documents referred to in Section 11(b)
below, (iii) the Law Firm shall deliver to the Purchaser the Certificates,
endorsed in blank or accompanied by duly executed assignment documents and
including a Medallion Guarantee, including delivery by releasing the
Certificates from escrow, (iv) the Law Firm shall deliver to the Seller the
Escrow Deposit less any Liabilities by Federal funds wire transfer, and (v) the
Law Firm shall deliver the Broker Payments respectively to Excelsus Capital
Partners LLC ($35,000.00) and Growth Direct, LLC ($35,000.00) by Federal funds
wire transfer.
 
2

--------------------------------------------------------------------------------


 
4. Representations and Warranties of the Seller.
 
The Seller represents and warrants to the Purchaser that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4).
 
(a) The Seller has the power and authority to execute, deliver and perform such
the Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchaser the Seller Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Seller will violate or result in a breach of any term
or provision of any agreement to which the Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Seller or any properties or assets of the Seller.
 
(c) This Agreement has been duly and validly executed by the Seller, and
constitutes the valid and binding obligation of the Seller and the Company,
enforceable against the Seller and the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally or by limitations, on the availability of
equitable remedies.
 
(d) The Seller Shares are owned beneficially and of record by the Seller and are
validly issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof. The Seller owns the
Seller Shares free and clear of all liens, charges, security interests,
encumbrances, claims of others, options, warrants, purchase rights, contracts,
commitments, equities or other claims or demands of any kind (collectively,
“Liens”), and upon delivery of the Seller Shares to the Purchaser, the Purchaser
will acquire good, valid and marketable title thereto free and clear of all
Liens. The Seller is not a party to any option, warrant, purchase right, or
other contract or commitment that could require the Seller to sell, transfer, or
otherwise dispose of any capital stock of the Company (other than pursuant to
this Agreement). The Seller is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
the Company.
 
(e) The Sellers Shares were acquired by Seller free and clear of all Liens from
the following former stockholders of the Company, Robert T. Yarbray and Eleanor
Yarbray (together, the “Yarbrays”) on November 7, 2006 (with the shares
officially issued to Seller by the Company’s transfer agent on October 1, 2007),
as payment for certain legal services provided on behalf of the Yarbrays by the
Seller.
 
3

--------------------------------------------------------------------------------


 
(f) The date of acquisition of the Seller Shares are true and correct.
 
5. Representations and Warranties of the Company.
 
The Company and the Seller, jointly and severally, represent and warrant to the
Purchaser that the statements contained in this Section 5 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 5).


(a) The Company is a corporation in good standing duly incorporated in the State
of Nevada. The Company is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Articles of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(c) This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally or by
limitations, on the availability of equitable remedies.
 
(d) The Company’s authorized capital stock, as of the date of this Agreement and
as of the Closing, consists of 100,000,000 shares of common stock, $0.001 par
value per share (the “Common Stock”), of which 4,951,000 shares are issued and
outstanding and no shares of preferred stock. The Company has not reserved any
shares of its Common Stock for issuance upon the exercise of options, warrants
or any other securities that are exercisable or exchangeable for, or convertible
into, Common Stock. All of the issued and outstanding shares of Common Stock are
validly issued, fully paid and non-assessable and have been issued in compliance
with applicable laws, including, without limitation, applicable federal and
state securities laws. There are no outstanding options, warrants or other
rights of any kind to acquire any additional shares of capital stock of the
Company or securities exercisable or exchangeable for, or convertible into,
capital stock of the Company, nor is the Company committed to issue any such
option, warrant, right or security. There are no agreements relating to the
voting, purchase or sale of capital stock (i) between or among the Company and
any of its stockholders, (ii) between or among the Seller and any third party,
or (iii) to the best knowledge of the Seller between or among any of the
Company’s stockholders. The Company is not a party to any agreement granting any
stockholder of the Company the right to cause the Company to register shares of
the capital stock of the Company held by such stockholder under the Securities
Act. The stockholder list provided to the Purchaser is a current shareholder
list generated by its transfer agent, and such list accurately reflects all of
the issued and outstanding shares of the Company’s Common Stock.
 
4

--------------------------------------------------------------------------------


 
(e) The Company does not have any restrictions in place relative to its ability
to implement any reverse split of its common stock.
 
(f) As of the date hereof, the Company has total Liabilities of no more than
$1,000.00, which Liabilities will be paid off at or prior to the Closing and
which Liabilities shall in no event become Liabilities of the Purchaser or
remain Liabilities of the Company following the Closing and, as of the Closing
Date, will have no assets.
 
(g) The Seller is the beneficial holder of record of the Seller Shares.
 
(h) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding which is pending or, to the Seller’s
knowledge, threatened against the Company.
 
(i) The Company has one market maker for its common shares and such market
makers have obtained all permits and made all filings necessary in order for
such market makers to continue as market makers of the Company.
 
(j) During the period from its inception through March 31, 2008, the Company has
filed or furnished (i) all reports, schedules, forms, statements, prospectuses
and other documents required to be filed with, or furnished to, the Securities
and Exchange Commission (the “SEC”) by the Company (all such documents, as
amended or supplemented, are referred to collectively as, the “Company SEC
Documents”) and (ii) all certifications and statements required by (x) Rule
13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350 (Section 906 of
the Sarbanes-Oxley Act of 2002) with respect to any applicable Company SEC
Document (collectively, the “SOX Certifications”). The Company has made
available to the Purchaser all SOX Certifications and comment letters received
by the Company from the staff of the SEC and all responses to such comment
letters by or on behalf of the Company. Through March 31, 2008, the Company
complied in all respects with its SEC filing obligations under the Exchange Act
and the Securities Act.  Each of the audited financial statements and related
schedules and notes thereto and unaudited interim financial statements of the
Company (collectively, the “Company Financial Statements”) contained in the
Company SEC Documents (or incorporated therein by reference) were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except in the case of interim unaudited
financial statements) except as noted therein, and fairly present in all
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders’ equity for the periods then
ended, subject (in the case of interim unaudited financial statements) to normal
year-end audit adjustments (the effect of which will not, individually or in the
aggregate, be adverse) and, such financial statements complied as to form as of
their respective dates in all respects with applicable rules and regulations of
the SEC. The financial statements referred to herein reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. No financial
statements of any Person not already included in such financial statements are
required by GAAP to be included in the consolidated financial statements of the
Company.  As of their respective dates, each of the Company SEC Documents was
prepared in accordance with and complied with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations
thereunder, and the Company SEC Documents (including all financial statements
included therein and all exhibits and schedules thereto and all documents
incorporated by reference therein) did not, as of the date of effectiveness in
the case of a registration statement, the date of mailing in the case of a proxy
or information statement and the date of filing in the case of other the Company
SEC Documents, contain any untrue statement of a fact or omit to state a fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Neither the Company nor, to the Company’s knowledge, any of its officers has
received notice from the SEC or any other governmental authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of the SOX Certifications.
 
5

--------------------------------------------------------------------------------


 
(k) The Company has properly and timely filed all federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable. All
such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
taxes of any nature payable by the Company or its subsidiary, nor any tax liens
whether existing or inchoate on any of the assets of the Company or any of its
subsidiaries, except for current year taxes not presently due and payable. No
IRS or foreign, state, county or local tax audit is currently in progress.
Neither the Company nor its subsidiary has waived the expiration of the statute
of limitations with respect to any taxes. There are no outstanding requests by
the Company or its subsidiary for any extension of time within which to file any
tax return or to pay taxes shown to be due on any tax return.
 
(l) The Company does not have any ongoing operations and does not employ any
employees and does not maintain any employee benefit or stock option plans.
 
(m) Except as set forth in Schedule 5(m) annexed hereto, since March 31, 2008,
there has not been any event or condition of any character which has adversely
affected, or may be expected to adversely affect, the Company’s business or
prospects, including, but not limited to any adverse change in the condition,
assets, liabilities (existing or contingent) or business of the Company from
that shown in the financial statements of the Company included in its quarterly
report on Form 10-QSB filed for the fiscal quarter ended March 31, 2008.
 
(n) The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the Seller’s knowledge, neither the Company, nor any
officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
6

--------------------------------------------------------------------------------


 
(o) No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
6. Representations and Warranties of the Purchaser.
 
The Purchaser represents and warrants to the Seller as follows:


(a) The Purchaser has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor’s rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by the Purchaser with any
of the provisions hereof will: violate, or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the Purchaser under
any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or to any of its
properties or assets, except for such violations which do not have, in the
aggregate, any material adverse effect.
 
(c) The Purchaser is acquiring the Seller Shares for its own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. The Purchaser agrees not to sell or
otherwise transfer the Seller Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. The Purchaser has the requisite
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of acquiring the Securities.
 
7

--------------------------------------------------------------------------------


 
(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.
 
(e) The Purchaser is aware that the Seller is an affiliate of the Company and
that the Seller Shares are restricted in accordance with Rule 144 of the
Securities Act.


7. Due Diligence.
 
Prior to the Closing, the Purchaser has conducted a due diligence investigation
relative to the Company and the representations, warranties and covenants of the
Seller and the Company. The Seller and the Company have previously provided the
Purchaser and its agents and representatives with any and all due diligence
documents reasonably requested, including but not limited to financial
statements and evidence of the Company’s good standing in all jurisdictions
where it is authorized to do business. The Purchaser may, in its sole
discretion, terminate this transaction prior to the Closing during the due
diligence period starting April 1, 2008 and ending on April 14, 2008 (the “Due
Diligence Period”) without further liability if (i) the Purchaser shall
determine that any representation, warranty or covenant of the Seller or the
Company is untrue or misleading or cannot be otherwise verified or (ii) the
Purchaser shall determine that the Company is unsuitable for its intend
purposes.


8. Brokers and Finders.
 
At the Closing, in addition to the payment of the Purchase Price, the Purchaser
shall be responsible for the payment of an aggregate of $70,000.00 to Exelsus
Capital Partners LLC and Growth Direct, LLC (the “Broker Payments”). The Seller
and the Company hereby represent and warrant to the Purchaser, that other than
the foregoing, there are no other finders and no parties shall be responsible
for the payment of any finders’ fees other than as specifically set forth herein
and neither the Seller nor the Company, nor any of their respective directors,
officers or agents on their behalf, have incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or financial advisory services or other similar payment in connection with this
Agreement.
 
9. Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use their best efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 11
below).
 
8

--------------------------------------------------------------------------------


 
(b) Form 8-K Filing; Notices and Consents. Concurrent with the Closing of this
Agreement, the Company through the Purchaser shall cause a Form 8-K to be filed
with the SEC with respect to its having entered into a “material contract.” The
Seller will cause the Company to give any notices to third parties, and will
cause the Company to use its best efforts to obtain any third party consents
that the Purchaser may reasonably request. Each of the Parties will (and the
Seller will cause the Company to) give any notices to, make any filings with,
and use its best efforts to obtain any authorizations, consents, and approvals
of governmental authorities necessary in order to consummate the transactions
contemplated hereby. The parties acknowledge that SEC Rule 14f-1 under the
Exchange Act requires that an information statement containing certain specified
disclosures be filed with the SEC and mailed to the Company’s shareholders at
least 10 days before any person designated by the Purchaser can become a
director of the Company. The Purchaser and the Seller agree to cooperate fully
with the Company in the preparation and filing of such information statement and
to provide all information therefor respectively needed from them in a timely
manner, so as not to cause undue delay in the filing of the information
statement or any amendment thereto. Otherwise, neither the Company nor the
Seller is aware of any third party consent nor other filing or notice to third
parties that is necessary in respect of this Agreement.
 
(c) Prohibited Activities. The Seller will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction except
for ministerial matters necessary to maintain the Company in good standing and
to arrange for the filing of all necessary reports required to be filed by the
Company under the Exchange Act. Without limiting the generality of the
foregoing, the Seller will not cause or permit the Company to (i) declare, set
aside, or pay any dividend or make any distribution with respect to its capital
stock or redeem, purchase, or otherwise acquire any of its capital stock except
as otherwise expressly specified herein, (ii) issue, sell, or otherwise dispose
of any of its capital stock, or grant any options, warrants, preemptive or other
rights to purchase or obtain (including upon conversion, exchange, or exercise)
any of its capital stock, (iii) make any capital expenditures, loans, or incur
any other obligations or liabilities, (iv) enter into any agreements involving
expenditures individually, or in the aggregate, of more than $1,000 (other than
as permitted hereunder or agreements for professional services which will be
paid in full at or prior to the Closing), (v) enter into any agreement or incur
any other commitment or (vi) otherwise engage in any practice, take any action,
or enter into any transaction that is inconsistent with the transactions
contemplated hereby.
 
(d) Notice of Developments. The Seller shall give prompt written notice to the
Purchaser of any material adverse development causing a breach of any of the
representations and warranties in Section 5 above. No disclosure by any Party
pursuant to this Section, however, shall be deemed to amend or supplement the
disclosures contained in the Schedules hereto or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.
 
(e) Exclusivity. Prior to the Closing Date, neither the Seller nor the Company
shall, directly or indirectly, (i) solicit, initiate, or encourage the
submission of any proposal or offer from any person relating to the acquisition
of the Seller Shares or any capital stock or other voting securities, or any
assets (including any acquisition structured as a merger, consolidation, or
share exchange) of the Company or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
person to do or seek any of the foregoing. The Seller will vote the Seller
Shares in favor of any such acquisition structured as a merger, consolidation,
or share exchange. The Seller shall notify the Purchaser immediately if any
person makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.
 
9

--------------------------------------------------------------------------------


 
10. Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing.
 
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 12
below). The Seller acknowledges and agrees that from and after the Closing the
Purchaser will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.
 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and him or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 12 below).
 
11. Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 4 and 5 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) the Seller shall have performed and complied with all of his covenants
hereunder in all material respects through the Closing;
 
(iii) the Company shall have procured all of the third party consents required
in order to effect the Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchaser to own
the Seller Shares and to control the Company, or (D) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
10

--------------------------------------------------------------------------------


 
(v) the Seller shall have delivered to the Purchaser a certificate to the effect
that (A) each of the conditions specified above in Section 11(a)(i)-(iv) is
satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities;
 
(vi) the Purchaser shall have received the resignations, effective as of the
tenth (10th) day following the filing by the Company of a Schedule 14f-1
information statement with the SEC, of each director of the Company and the
Purchaser shall have received the resignations, effective as of the Closing, of
each officer of the Company. The designee(s) specified by the Purchaser shall
have been appointed as officers of the Company and any designee(s) of the
Purchaser who may be lawfully appointed to the Board of Directors of the Company
as of the Company shall have been appointed;
 
(vii) there shall not have been any occurrence, event, incident, action, failure
to act, or transaction since January 1, 2008 which has had or is reasonably
likely to cause a material adverse effect on the business, assets, properties,
financial condition, results of operations or prospects of the Company;
 
(viii) the Purchaser shall have completed the business, accounting and legal due
diligence review of the Company, and the results thereof shall be satisfactory
to the Purchaser;
 
(ix) the Purchaser shall have received such pay-off letters and releases
relating to Liabilities as they shall have requested and such pay-off letters
shall be in form and substance satisfactory to the Purchaser;
 
(x) the Purchaser shall have conducted UCC, judgment lien and tax lien searches
with respect to the Company, the results of which indicate no liens on the
assets of the Company;
 
(xi) the Company shall have delivered its Articles of Incorporation and By-Laws,
both as amended to the Closing Date, certified by the Secretary of the Company,
resolutions adopted by the Board of Directors of the Company authorizing this
Agreement and the transactions contemplated hereby and the Company shall have
delivered to the Purchaser the Company’s original minute book and corporate seal
and all other original corporate documents and agreements;
 
(xii) the Company shall have delivered to the Purchaser a Certificate of Good
Standing in respect of the Company issued by the Secretary of State of the State
of Nevada dated no earlier than 5 days prior to the Closing;
 
(xiii) the Company shall have maintained at and immediately after the Closing
its status as a company whose Common Stock is quoted on the OTC Bulletin Board;
 
11

--------------------------------------------------------------------------------


 
(xiv) all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Purchaser,
and
 
(xv) At the Closing, other than the Seller Shares, there shall be no more than
951,000 shares Common Stock of the Company issued and outstanding.
 
The Purchaser may waive any condition specified in this Section 11(a) at or
prior to the Closing in writing executed by the Purchaser.


(b) Conditions to Obligation of the Seller.
 
The obligations of the Seller to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 6 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing including payment of the
Purchase Price;
 
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(iv) the Purchaser shall have delivered to the Seller a certificate to the
effect that each of the conditions specified above in Section 11(b)(i)-(iii) is
satisfied in all respects; and
 
(v) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Seller.
 
The Seller may waive any condition specified in this Section 11(b) at or prior
to the Closing in writing executed by the Seller.

 
12

--------------------------------------------------------------------------------


 
12. Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twelve (12) months thereafter.
 
(b) Indemnification Provisions for Benefit of the Purchaser.
 
(i) In the event the Seller breaches (or in the event any third party alleges
facts that, if true, would mean the Seller has breached) any of its
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 12(a) above, provided that the
Purchaser makes a written claim for indemnification against the Seller within
such survival period, then the Seller shall indemnify the Purchaser from and
against the entirety of any Adverse Consequences the Purchaser may suffer
through and after the date of the claim for indemnification (including any
Adverse Consequences the Purchaser may suffer after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by the breach (or the alleged breach). For purposes of this Agreement,
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, taxes, Liens, losses, lost value,
expenses, and fees, including court costs and reasonable attorneys’ fees and
reasonable expenses not to exceed the amount of any such claim.
 
(ii) The Seller shall indemnify the Purchaser from and against the entirety of
any Adverse Consequences the Purchaser or the Company may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any Liability of the
Company (whether or not accrued or otherwise disclosed) (x) for any taxes of the
Company with respect to any tax year or portion thereof ending on or before the
Closing Date (or for any Tax year beginning before and ending after the Closing
Date to the extent allocable to the portion of such period beginning before and
ending on the Closing Date) and (y) for the unpaid taxes of any Person (other
than the Company) under Section 1.1502-6 of the Regulations adopted under the
Code (or any similar provision of state, local, or foreign law), as a transferee
or successor, by contract, or otherwise.
 
(iii) The Seller shall indemnify the Purchaser from and against the entirety of
any Liabilities arising out of the ownership of the Seller Shares or operation
of the Company prior to the Closing.
 
(iv) The Seller shall indemnify the Purchaser from and against the entirety of
any Adverse Consequences the Purchaser or the Company may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any indebtedness or
other Liabilities of the Company existing as of the Closing Date.
 
(c) Indemnification Provisions for Benefit of the Seller. In the event the
Purchaser breaches (or in the event any third party alleges facts that, if true,
would mean the Purchaser has breached) any of its representations, warranties,
and covenants contained herein, and, if there is an applicable survival period
pursuant to Section 12(a) above, provided that the Seller makes a written claim
for indemnification against the Purchaser within such survival period, then the
Purchaser shall indemnify the Seller from and against the entirety of any
Adverse Consequences the Seller may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences the Seller may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach).
 
13

--------------------------------------------------------------------------------


 
(d) Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 12, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 12(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv) In the event any of the conditions in Section 12(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys’ fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 12.
 
14

--------------------------------------------------------------------------------


 
(v) Other Indemnification Provisions. The Seller hereby indemnifies the Company
against any and all claims that may be filed by a current or former officer,
director or employee of the Seller by reason of the fact that such person was a
director, officer, employee, or agent of the Company or was serving the Company
at the request of the Seller or the Company as a partner, trustee, director,
officer, employee, or agent of another entity, whether such claim is for accrued
salary, compensation, indemnification, judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).
 
(d) Limitation on Indemnification. Notwithstanding any other provision of this
Section 12, the aggregate indemnification to be paid by a Party hereunder with
respect to breaches of representations and warranties hereunder shall not exceed
the Purchase Price.


13. Termination.
 
(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(i) the Purchaser and the Seller may terminate this Agreement by mutual written
agreement at any time prior to the Closing;
 
(ii) the Purchaser may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing Date (A) pursuant to Section 7, (B) if
the aggregate of the Liabilities exceeds $0; (C) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect and the Purchaser has notified the Seller of
the breach, and the breach has continued without cure for a period of two (2)
days after the notice of breach; (D) if the Closing shall not have occurred in
accordance with Section 3(a), by reason of the failure of any condition
precedent under Section 11(a) (unless the failure results primarily from the
Purchaser breaching any representation, warranty, or covenant contained in this
Agreement); and
 
(iii) the Seller may terminate this Agreement by giving written notice to the
Purchaser at any time prior to the Closing Date (A) in the event the Purchaser
has breached any material representation, warranty, or covenant contained in
this Agreement in any material respect, the Seller has notified the Purchaser of
the breach, and the breach has continued without cure for a period of two (2)
days after the notice of breach or (B) if the Closing shall not have occurred in
accordance with Section 3(a), by reason of the failure of any condition
precedent under Section 11(b) (unless the failure results primarily from the
Seller breaching any representation, warranty, or covenant contained in this
Agreement).
 
15

--------------------------------------------------------------------------------


 
(b) Effect of Termination. The Seller shall in no event be permitted to
terminate this Agreement pursuant to Section 13(a)(iii) and allowed to retain
the Cash Deposit or be released from his obligation sell the Seller Shares to
the Purchaser unless prior to or accompanying any notice of termination
delivered hereunder, the Seller have notified the Law Firm in writing that the
Escrow Deposit may released to the Purchaser. If the Purchaser terminates this
Agreement pursuant to any of Sections 13(a)(ii)(B) - (D), then the Seller shall
immediately pay to the Purchaser any portion of the Purchase Price theretofore
paid by the Purchaser and the Seller shall immediately notify the Law Firm in
writing that any amounts held in escrow by it may released to the Purchaser.
Except as aforesaid, if this Agreement terminates pursuant to this Section 13,
all rights and obligations of the Parties hereunder shall terminate without any
Liability of any Party to any other Party, except for any Liability of a Party
that is then in breach.
 
(c) Termination for Cause. In the event that the transaction would have closed
but for the failure of the Seller to close, then the Seller shall reimburse the
Purchaser for its documented reasonable legal fees and related out-of-pocket
expenses the Purchaser has incurred in connection with the transaction in an
amount not to exceed a maximum of $50,000. The Purchaser agrees that any damages
payable on account of any breach of this Agreement shall be expressly limited to
such amount. In the event that the transaction would have closed but for the
failure of the Purchaser to close, then the Seller shall retain the Cash Deposit
as liquidated damages regardless of his actual damages to the extent permitted
under California law.
 
14. Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction which is the subject to this Agreement, without the consent of the
other Parties. Neither the Seller nor the Company shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the Purchaser; provided, however, that the
Company may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities(in which case the Seller and the Company will use
their best efforts to advise the other Parties prior to making the disclosure).
 
(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
16

--------------------------------------------------------------------------------


 
(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of their
rights, interests, or obligations hereunder without the prior written approval
of the Purchaser and the Seller, as applicable; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its Affiliates, and (ii) designate one or more of its Affiliates to
perform its obligations hereunder, but no such assignment shall operate to
release the Purchaser or a successor from any obligation hereunder unless and
only to the extent that the Seller agrees in writing.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute the same instrument.
 
(g) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to the Seller (or the Company prior to the Closing):
 
Henry C. Casden, Esq.
Law Offices of Henry C. Casden
El Paseo Professional Plaza
74090 El Paseo, Suite 205
Palm Desert, California 92260
Tel: (760) 568-5699
Fax: (760) 341-3635 or (760) 406-5799
 
If to the Purchaser:
 
c/o Robert L. B. Diener, Esq.
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
Tel: (310) 396-1691
Fax: (310) 362-8887


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.


17

--------------------------------------------------------------------------------


 
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser
and the Seller or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(l) Expenses. Each of the Parties and the Company will bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. The Seller agrees that the
Company has not borne or will not bear any of the Seller’s costs and expenses
(including any of his legal fees and expenses) in connection with this Agreement
or any of the transactions contemplated hereby. At its option, the Purchaser may
treat its costs and expenses incurred in connection with this transaction as
advances to the Company, with such costs and expenses being paid by the Company,
for which the Company will issue a promissory note to the Purchaser in the
amount of such advances at the Closing. Such advances shall not be deemed a
Liability of the Company, as defined in this Agreement.
 
(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
18

--------------------------------------------------------------------------------


 
(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 14(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
(p) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in Los Angeles County, California, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 14(h)
above. Nothing in this Section 14(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
 
[signature pages follow]

19

--------------------------------------------------------------------------------




The Seller Signature Page


IN WITNESS WHEREOF, the undersigned the Seller has duly executed this Agreement
the date first above written.
 

    /s/ Henry C. Casden   

--------------------------------------------------------------------------------

Henry C. Casden

 
20

--------------------------------------------------------------------------------



Purchaser Signature Page


IN WITNESS WHEREOF, the undersigned Purchaser has duly executed this Agreement
the date first above written.



        FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED:  
   
   
    By:  
/s/ Robert L.B. Diener
 

--------------------------------------------------------------------------------

Name: Robert L.B.Diener, Esq.
Title: Attorney-in-fact

 
21

--------------------------------------------------------------------------------



Company Signature Page


IN WITNESS WHEREOF, the Company has duly executed this Agreement the date first
above written.
 

        CYBERSPACE VITA, INC.  
   
   
    By:   /s/ Henry C. Casden    

--------------------------------------------------------------------------------

Name: Henry C. Casden
Title: President


22

--------------------------------------------------------------------------------



Signature Page for Principal Executive Officer of the Company


IN WITNESS WHEREOF, the undersigned being the Principal Executive Officer of
the Company has duly executed this Agreement as of the date first above written.
 

        PRINCIPAL EXECUTIVE OFFICER:    
/s/ Henry C. Casden     Name: Henry C. Casden
Executing this Agreement in his individual
capacity in order to induce the Purchaser
to enter into this Agreement

 
23

--------------------------------------------------------------------------------


 
SCHEDULE A
A. Seller Shares


Date of Acquisition of Seller Shares
 
Number of Seller Shares
         
11/7/2006 (issued on October 1, 2007)
 
4,000,000
 



24

--------------------------------------------------------------------------------



EXHIBIT A


NAME OF PURCHASER
PERCENTAGE
   
Fountainhead Capital Management Limited
100%

 
25

--------------------------------------------------------------------------------



EXHIBIT B


ESCROW AGREEMENT


ESCROW AGREEMENT, dated as of April 15, 2008 (“Agreement”), among Thelen Reid
Brown Raysman & Steiner LLP (the “Escrow Agent”), Henry C. Casden (the
“Seller”), and the entity listed on Schedule I (the “Purchaser”). The Escrow
Agent, the Seller and the Purchaser are sometimes individually referred to
herein as a “Party” and collectively, as the “Parties”.


BACKGROUND


The Seller, Purchaser and Cyberspace Vita, Inc. (the “Company”) have entered
into that certain Purchase Agreement dated as of April 15, 2008 but effective as
of the Closing Date (the “Purchase Agreement”), pursuant to which the Purchaser
has agreed to purchase from the Seller and the Seller has agreed to sell
4,000,000 shares of the Company’s common stock (the “Shares”) representing all
the shares owned by the Seller and which represents approximately 80.8% of the
issued and outstanding stock of the Company for a cash consideration in the
aggregate amount of $400,000.00 (the “Purchase Price”). Defined terms used
herein and which are not otherwise defined in this Agreement are defined in the
Purchase Agreement.


In accordance with the terms and subject to the conditions of the Purchase
Agreement and to induce the consummation of the transactions contemplated
thereby, the Parties agree to deliver the following to the Escrow Agent on April
30, 2008: (i) the Purchaser shall deposit the Escrow Deposit and the Broker
Payments by wire transfer to Escrow Agent and (ii) the Seller shall deliver the
Certificates to the Escrow Agent. The Escrow Deposit together with the Broker
Payments and Certificates are hereinafter referred to as the “Escrow Deposits”.
This Agreement governs the maintenance and release of the Escrow Deposits from
escrow.


NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:


AGREEMENT
 
1. Appointment of Escrow Agent.
 
The Seller and the Purchaser hereby appoint the Escrow Agent as escrow agent and
the Escrow Agent accepts that appointment and agrees to hold and dispose of the
Escrow Deposits in accordance with the terms of this Agreement. Escrow Agent
acknowledges receipt of fair and reasonable consideration for its services.
 
2. Release of the Escrow Deposits.
 
(a) If any of the following occur, then the Escrow Agent shall promptly (and in
any event within five (5) business days) release the Escrow Deposits and the
Broker Payment to the Purchaser and the Certificates to the Seller:
 
26

--------------------------------------------------------------------------------


 
(i) The Purchaser notifies the Escrow Agent in writing prior to the Closing that
an event as described in Section 13(a)(ii) of the Purchase Agreement has
occurred which in the Purchaser’s sole opinion cannot be resolved to the
satisfaction of the Purchaser;
 
(ii) The Seller notifies the Escrow Agent in writing prior to the Closing that
an event as described in Section 13(a)(iii) of the Purchase Agreement has
occurred which in the Seller’s sole opinion cannot be resolved to the
satisfaction of the Seller;
 
(iii) The Parties fail to execute a Purchase Agreement on or prior to the date
of execution of this Agreement;
 
(iv) A Closing fails to occur by the close of business on the Closing Date, as
defined in the Purchase Agreement;
 
(v) Prior to the Closing, the Company fails in a timely manner to file any
reports required to be filed with the U.S. Securities and Exchange Commission;
 
(b) If all of the conditions of the Purchaser and Seller to the Closing that are
specified in the Purchase Agreement (except those that have been waived by the
parties) occur and the Purchaser pays the Purchase Price in accordance with the
Purchase Agreement, then the Escrow Agent shall promptly (and in any event
within five (5) business days) release (i) the Escrow Deposit less any
Liabilities by wire transfer to the Seller, (ii) the Certificates to the
Purchaser in accordance with the terms of the Purchase Agreement, (iii) the
Broker Payments as set forth in the Purchase Agreement and (iv) if applicable,
any payment of Liabilities as set forth in Purchase Agreement.
 
(c) Notwithstanding any other provision of this Agreement, if at any time Escrow
Agent shall receive from the Purchaser and the Seller (prior to being directed
to take action by a court) joint written instructions as to the delivery of the
Escrow Deposits, Escrow Agent shall deliver the Escrow Deposits in accordance
with such joint written instructions.
 
(d) The Escrow Agent may at any time commence an action in the nature of
interpleader or other legal proceedings and may deposit the Escrow Deposits with
the clerk of the court. In the event of any dispute regarding who is entitled to
the Escrow Deposits at any time, the Escrow Agent shall not release the Escrow
Deposits to either the Purchaser or the Seller and may commence an interpleader
action as aforesaid or may cause the Purchase Price to be paid to and the
Certificates deposited with a court of competent jurisdiction whereupon it shall
cease to have any further obligation hereunder.
 
(e) Upon any delivery or deposit of the Escrow Deposits as provided in this
Section 2, the Escrow Agent shall be released and discharged from any further
obligation under this Agreement.
 
3. Concerning the Escrow Agent.
 
(a) The Escrow Agent shall not have any liability to any of the parties to this
Agreement or to any third party arising out of its services as Escrow Agent
under this Agreement, except for damages directly resulting from the Escrow
Agent's gross negligence or willful misconduct.
 
27

--------------------------------------------------------------------------------


 
(b) The Purchaser and the Seller shall jointly and severally indemnify the
Escrow Agent and hold it harmless against any loss, liability, damage or expense
(including reasonable attorneys' fees) that the Escrow Agent may incur as a
result of acting as escrow agent under this Agreement, except for any loss,
liability, damage or expense arising from its own gross negligence or willful
misconduct. As between the Purchaser and the Seller, such obligations shall be
borne equally by the Purchaser and the Seller. For this purpose, the term
"attorneys' fees" includes fees payable to any counsel retained by the Escrow
Agent in connection with its services under this Agreement and, with respect to
any matter arising under this Agreement as to which the Escrow Agent performs
legal services, its standard hourly rates and charges then in effect.
 
(c) The Escrow Agent shall be entitled to rely upon any judgment, notice,
instrument or other writing delivered to it under this Agreement without being
required to determine the authenticity of, or the correctness of any fact stated
in, that document and irrespective of any facts the Escrow Agent may know or be
deemed to know in any other capacity. The Escrow Agent may act in reliance upon
any instrument or signature believed by it to be genuine and may assume that any
person purporting to give any notice or receipt or advice or make any statement
or execute any document in connection with this Agreement has been duly
authorized to do so.
 
(d) The Escrow Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. The Escrow Agent shall not have any
obligations arising out of or be bound by the provisions of any other agreement,
written or oral, including, but not limited to, the Purchase Agreement.
 
(e) The Seller acknowledges that it knows that the Escrow Agent has represented
the Purchaser in connection with the Purchase Agreement and this Agreement and
that it may continue to represent Purchaser in that connection and in connection
with the transactions contemplated by those agreements, including, but not
limited to, in connection with any disputes that may arise under either of those
agreements. The Escrow Agent shall not be precluded from or restricted from
representing the Purchaser or any of its respective affiliates or otherwise
acting as attorneys for the Purchaser or any of its affiliates in any matter,
including, but not limited to, any court proceeding or other matter related to
the Purchase Agreement, this Agreement or the transactions contemplated by the
Purchase Agreement or this Agreement or the Escrow Deposit, whether or not there
is a dispute between Purchaser and Seller with respect to any such matter; The
Seller irrevocably consents to any such representation and waives any conflict
or appearance of conflict with respect to any such representation.
 
(f) All of the Escrow Agent's rights of indemnification provided for in this
Agreement shall survive the resignation of the Escrow Agent, its replacement by
a successor Escrow Agent, its delivery or deposit of the Escrow Deposit in
accordance with this Agreement, the termination of this Agreement, and any other
event that occurs after this date.
 
28

--------------------------------------------------------------------------------


 
(g) The Escrow Agent shall have no responsibility with respect to the
sufficiency of the arrangements contemplated by this Agreement to accomplish the
intentions of the Parties.
 
4. Representations.
 
The Purchaser and the Seller represent and warrant to the Escrow Agent that each
of them has full power and authority to enter into and perform this Agreement;
that this Agreement was duly authorized by all necessary corporate or other
action, to the extent applicable; and that this Agreement is enforceable against
each of them in accordance with its terms.


5. Resignation; Successor Escrow Agent.
 
The Escrow Agent (and any successor escrow agent) may at any time resign as such
upon 30 days prior notice to each of the other Parties. Upon receipt of a notice
of resignation, each of the other Parties shall use their best efforts to select
a successor agent within 15 days, but if within such 15 day period the Escrow
Agent has not received a notice signed by the Parties appointing a successor
escrow agent and setting forth its name and address, the Escrow Agent may (but
shall not be obligated to) select on their behalf a bank or trust company to act
as successor escrow agent, for such compensation as that bank or trust company
customarily charges and on such terms and conditions not inconsistent with this
Agreement as that bank or trust company reasonably requires. The fees and
charges of any successor escrow agent shall be payable out of the Escrow
Deposits. A successor escrow agent selected by the resigning Escrow Agent may
become the Escrow Agent by confirming in writing its acceptance of the position.
Purchaser and Seller shall sign such other documents as the successor escrow
agent reasonably requests in connection with its appointment.


6. Notices.
 
All notices, instructions, objections or other communications under this
Agreement shall be in writing and shall be deemed given when sent by United
States registered mail, return receipt requested, to the respective Parties at
the following addresses (or at such other address as a party may specify by
notice given in accordance with this paragraph):


If to Purchaser:


c/o Robert L. B. Diener, Esq.
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
Tel (310) 396-1691
Fax (310) 362-8887
 
29

--------------------------------------------------------------------------------


 
If to the Seller:
 
Henry C. Casden, Esq. 
Law Offices of Henry C. Casden
Tel:  El Paseo Professional Plaza
74090 El Paseo, Suite 205
Palm Desert, California 92260
Tel: (760) 568-5699
Fax: (760) 341-3635 or (760) 406-5799


If to the Escrow Agent:


Thelen Reid Brown Raysman & Steiner LLP
701 Eighth Street, NW
Washington, DC 20001
Tel: (202) 508-4281
Fax: (202) 654-1804
Attn: Louis A. Bevilacqua, Esq.


7. Miscellaneous.
 
(a) The Escrow Agent shall serve under this Agreement without fee, but the
Purchaser and the Seller shall jointly and severally pay to the Escrow Agent on
demand, out of the Escrow Deposit or otherwise, all costs and expenses,
including, without limitation, the costs of any interpleader or similar action,
incurred by the Escrow Agent in performing its services under this Agreement. As
between the Purchaser and the Seller, such obligations shall be borne equally by
the Purchaser and the Seller.
 
(b) If any provision of this Agreement is determined by any court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction the remaining
provisions of this Agreement shall not be affected thereby, and the invalidity
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable that provision in any other jurisdiction. It is understood,
however, that the Parties intend each provision of this Agreement to be valid
and enforceable and each of them waives all rights to object to any provision of
this Agreement.
 
(c) This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their respective successors and permitted assigns, and shall not be
enforceable by or inure to the benefit of any third party. No Party may assign
its rights or obligations under this Agreement or any interest in the Escrow
Deposit without the written consent of the other parties unless otherwise
specified herein, and any other purported assignment shall be void. In no event
shall the Escrow Agent be required to act upon, or be bound by, any notice,
instruction, objection or other communication given by a person other than, nor
shall the Escrow Agent be required to deliver the Escrow Deposits to any person
other than, the Purchaser or the Seller.
 
(d) This Agreement shall be governed by and construed in accordance with the law
of the State of California applicable to agreements made and to be performed in
California.
 
(e) The courts of State of California and the United States District Courts for
State of California shall have exclusive jurisdiction over the Parties (and the
subject matter) with respect to any dispute or controversy arising under or in
connection with this Agreement. A summons or complaint or other process in any
such action or proceeding served by mail in accordance with Section 6 of this
Agreement or in such other manner as may be permitted by law shall be valid and
sufficient service.
 
30

--------------------------------------------------------------------------------


 
(f) This Agreement contains a complete statement of all of the arrangements
among the Parties with respect to its subject matter and cannot be changed or
terminated orally. Any waiver must be in writing.
 
(g) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. Facsimile execution and delivery of this
Agreement is legal, valid and binding for all purposes.
 
(h) The section headings used herein are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement.
 
SIGNATURES ON THE FOLLOWING PAGE
 
31

--------------------------------------------------------------------------------




The Seller Signature Page


IN WITNESS WHEREOF, the undersigned the Seller has duly executed this Agreement
the date first above written.
 

    /s/ Henry C. Casden     

--------------------------------------------------------------------------------

Henry C. Casden

 
32

--------------------------------------------------------------------------------




Purchaser Signature Page


IN WITNESS WHEREOF, the undersigned Purchaser has duly executed this Agreement
the date first above written.
 

        FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED  
   
   
    By:  
/s/ Robert L.B. Diener 
 

--------------------------------------------------------------------------------

Name: Robert L.B.Diener, Esq.
Title: Attorney-in-fact

 
33

--------------------------------------------------------------------------------



Escrow Agent Signature Page


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement the date
first above written. 



       
ESCROW AGENT:
 
THELEN REID BROWN RAYSMAN & STEINER LLP 
 
   
   
    By:   /s/ Louis A. Bevilacqua  

--------------------------------------------------------------------------------

For Louis A. Bevilacqua, Esq.


34

--------------------------------------------------------------------------------


 
SCHEDULE I


NAME OF PURCHASER
PERCENTAGE
   
Fountainhead Capital Management Limited
100%

 
35

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULES
 
36

--------------------------------------------------------------------------------



Schedule 5(m)
Adverse Changes


None.
 
37

--------------------------------------------------------------------------------

